            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAMIE SETZER,                                   No. 3:19-CV-01806

           Plaintiff,                           (Judge Brann)

     v.

JOHN WETZEL,

          Defendant.

                                  ORDER

                              MARCH 27, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Plaintiff’s action is DISMISSED WITHOUT PREJUDICE for

          failure to prosecute. The Court may reconsider its dismissal should

          Plaintiff provide his updated address within a reasonable time period.

    2.    The Clerk of Court is directed to CLOSE this case.




                                          BY THE COURT:


                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          United States District Judge
